 Fill in this information to identi        our case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

 Debtor 1: Stephen James Hudek                                       Case# - - - - - -
           First Name     Middle Name                  Last Name

 Debtor 2: ...,.--,--,.,.----;-;c=,--,-:-------.---:-=--- Chapter 13
            First Name      Middle Name      Last Name

Local Bankruptcy Form 3015-1.1
 Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims

Complete applicable sections. This chapter 13 plan dated June 4, 2019 [month/day/year] supersedes all previously
filed plans.
l:mJIM Notices
  1.1.   To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a
         written objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate
         notice.) If you do not file a timely objection, you will be deemed to have accepted the terms of the plan, which may
         be confirmed without further notice or hearing. Creditors must file timely proofs of claim in order to receive the
         applicable payments.
  1.2    Nonstandard provisions
         D    This plan contains nonstandard provisions, set out in Part 12 of the plan.
  1.3.   Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
         D    This plan contains a motion for valuation of personal property collateral and determination of secured status
              under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.
         D    The debtor is requesting a valuation of real property collateral and determination of secured status under 11
              U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
              Status of motion:

              [list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]
  1.4.   Motions for Lien Avoidance 11 U.S.C. § 522(f)
         D   The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
             under 11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of
             motion:

              [list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]

IAtW Background Information
  2.1    Prior bankruptcies pending within one year of the petition date for this case:
                                                    Dischar e or dismissal/conversion                      Date
-NONE-

  2.2    Discharge: The debtor(s):
                           ~ is eligible for a discharge ;ORO is not eligible for a discharge and is not seeking a discharge.
  2.3    Domicile & Exemptions: Prior states of domicile: within 730 days _ _within 910 days _ _
         The debtor is claiming exemptions available in the~ state of      co   [state] or D federal exemptions.
  2.4    Domestic Support: The debtor DOES NOT owe or anticipates owing a Domestic Support Obligation as defined
         in 11 U.S.C. § 101(14A). Notice shall be provided to these parties in interest:

L.B.F. 3015-1.1 (12/18)                                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                            Best Case Bankruptcy
           A. Spouse/Parent:
           B. Government:
           C. Assignee or Other:
           D. The DebtorO has provided the Trustee with the address and phone number of the Domestic Support
               Obligation recipient, or 0 cannot provide the address or phone number because it/they is/are not available.
    2.5   Median Income: The current monthly income of the debtor, as reported on Official form 122C-1 or 122C-2, as
          applicable, is 0 below, 0 equal to, or~ above the applicable median income

l:miiM Plan Analysis
    3.1   Total Debt Provided for under the Plan and Administrative Expenses

           A. Total Priority Claims (Class One)
                        1.     Unpaid attorney's fees and cost .........................                                                                       $ _ _4-'-,5_o_o._oo_
                               (total attorney's fees are estimated to be$ s,ooo.oo of which$ 1,500.00                                                 has
                               been prepaid)
                       2.      ~~fa~i~::~rn6y's costs (estimated)_ ---------··-·········------ ________ .............. _ ··············------ ___ _            $               0.00
                       3.                                                                                                                                      $         30,500.00
                            (Federal $2ii,oiiii:oo;Sfale $2;5oo:oo: ..ofher $o:iio
                      4.    Other priority claims                                                                                                              $              0.00
           B.   Total of payments to cure defaults (Class Twot.... .......                                                                                     $         27,899.14
           C.   Total payment on secured claims (Class Three)                                                                                                  $              0.00
           D.   Total of payments on unsecured claims (Class Fou.rj .....................                 ....... .....                                        $            820.86
           E.   Sub-Total                                                                                                                                      $         63,720.00
           F.   Total trusiee;s..compensafion{fo%)otCieiiior;spaymenlsf                   ...............      .................                               $          7,080.00
           G. Total debt and administrative expenses ..                             . .....                                                                    $         70,800.00
    3.2   Reconciliation with Chapter 7
          A. The net property values set forth below are liquidation values rather than replacement values. The
                replacement values may appear in Class Three of the plan.

          B. Assets available to Class Four unsecured creditors if Chapter 7 filed:

                      1.     Value of debtor's interest in non-exempt property                                                                                $ _ __:5_:,1=24_:.0:..:0;_

            Property                      Value             Less costs of                Less liens               X Debtor's                    Less                 = Net value
                                                                sale                                                interest                 exemptions
-               ·-
                                                                                                                                                        --                   1.00
      Cash: Bank account                  25.00                     0.00                      0.00                    100%                            10./0               6.25
    Checking Account: 1st                 25.00                     0.00                      0.00                    100%                            0.75               24.25
    National Bank of Omaha
      Checking Account:                   25.00                     0.00                      0.00                    100%                            0.75               24.25
    Elevations Credit Union
       Savings Account:                   25.00                     0.00                      0.00                    100%                            0.75               24.25
    Elevations Credit Union
     Financial Account: TD               180.00                    0.00                       0.00                    100%                       135.00                  45.00
          Ameritrade

                       2.Plus: value of property recoverable under avoiding powers:                                                                           $              0.00
                       3.Less: estimated Chapter 7 administrative expenses:                                                                                   $          1,262.40
                       4.Less: amounts payable to priority creditors:                                                                                         $         30,500.00
                       5.Equals: estimated amount payable to Class Four creditors if Chapter 7 filed
                         (if negative, enter zero)                                                                                                            $                  0.00
           C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus
              any funds recovered from "other property" described in Part 4.1.D below.                                                                        $             820.86

MAIM Properties and Future Earnings Subject to the Supervision                                               and Control of the Trustee
    4.1   Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the
          debtor's future earnings or other future income as is necessary for the execution of the Plan, including:
L.B.F. 3015-1.1 (12/18)                                                                                                                                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               A. Future earnings which shall be paid to the trustee for a period of approximately 60 months, beginning 30 days
                  from the filing of the Chapter 13 Petition as follows:
               B
                   Number of oavments               I          Amount of oavments                                Total
                                                 sor                                 1180.00                                         70 800.00
                                                                   Total of monthlv oavments                                         70,800.00
              C. Amounts for the payment of Class Five post-petition claims included in above: $_[amount]
               D. Other property:
       4.2    Payments: The debtor agrees to make payments under the Plan as follows:

              D Voluntary wage assignment to employer:           OR~ Direct payment: from debtor to Trustee


     l#lf!i.W Class One- Claims Entitled to Priority Under 11 U.S.C. § 507
     Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash
     payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
     shall be made by deduction from each payment made by the debtor to the Trustee) as follows:
       5.1    Allowed administrative expenses:
               A.        Trustee's compensation {10% of amounts paid by debtor under this Plan)                     $ 7,080.00
               B.        Attorney's Fees {estimated and subject to allowance)                                       $ 4,500.00
               C.        Attorney's Costs {estimated and subject to allowance)                                      $ 0.00
       5.2    Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
              $30,500.00
              A. Domestic Support Obligations: A proof of claim must be timely filed in order for the Trustee to distribute
                 amounts provided by the plan. N/A
1.   Priority support arrearage: The debtor owes past due support to_ [name] in the total of$_ [amount] that will be paid
     as follows:
                           [ ] Distributed by the Trustee pursuant to the terms of the Plan; or
                           [I   The debtor is making monthly payments via a wage order [ ] or directly [ ] {reflected on Schedule I or
                           J) in the amount of$_ [amount] to_. Of that monthly amount, $_[amount] is for current support
                           payments and $_ [amount] is to pay the arrearage.
                    2.     Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with
                           the Court and submit to the Trustee an update of the required information regarding Domestic Support
                           Obligations and the status of required payments.

              B. Taxes
                     1.     Federal Taxes                                                                        $ ---!:;28~,0~00;:..0;;;0;-.
                     2.     State Taxes                                                                          $ _ _ __!2:,c:,5:::,00:::..0~0:..._
                     3.     Other Taxes
                                                                                                                 $ _ _ _ _ _0:::,.0~0:..._
              C. Other Priority Claims
                           __________________________________________ $ _______                                                           ~0~.0~0




     I@M Class Two - Defaults
       6.1    Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must
              specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
       6.2    Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is
              the debtor's principal residence located at 1703 Apelles circle #11 Lafayette, CO 80026 Defaults shall be cured and
              regular payments shall be made:




     LB. F. 3015-1.1 (12/18)                                                                                                              page 3
     Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                 Best Case Bankruptcy
               Creditor                Total default       Interest      Total amount    No. of       Regular       Date of first
                                       amount to be          rate           to cure     months to    monthly         payment
                                          cured'                          arrearage       cure    payment to be
                                                                                                  made directly
                                                                                                    to creditor
    Centaur Village West HOA                  5,700.00              8%       6,424.25          27        240.00 or
                                                                                                  contractual am
                                                                                                                   J"d  1.2019

                                                                                                            ount
    Home Point Financial                     20,600.00              0%      20,600.00          27     1,494.00 or Juty1 1, 2019
                                                                                                      contractual
                                                                                                          amount

     6.3    Class Two B [if none, indicate]: Pursuant to 11 U.S. C.§ 1322(b)(5), secured (other than claims secured only by
            an interest in real
            property that is the debtMs principal residence) or unsecured claims set forth below on which the last payment is
            due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular payments
            shall be made·
              Creditor             Description of Total default Interest      Total       No. of      Regular     Date of first
                                     collateral     amount to     rate    amount to      months       monthly      payment
                                                    be cured'                 cure       to cure    payment to
                                                                           arrearage                 be made
                                                                                                     directly to
                                                                                                      creditor
    Ally Financial, Inc.          2012 Toyota            800.00      6% 874.89         27           354 or       June 15.
                                  Pruis V                                                          contractual   2019
                                                                                                   amount
     6.4   Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following,
           which are assumed:[ X 1None
           A. In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
              claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
              plan, failing which the claim may be barred.

lii!i!iiM Class Three -All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
     7.1   Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must
           specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.
     7.2   Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee
           to the creditors indicated above until such time that superior class creditors are paid in full. Any adequate
           protection payments made will be subtracted from the total amount payable. Unless otherwise provided, adequate
           protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely
           proof of claim.
     7.3   Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012, 7004
           and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
           of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
           below. The plan is subject to the court's order on the debtor's motion. If the court grants the debtor's motion, the
           creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
           claim, including such claims filed within thirty days from entry of an order determining secured status under Fed.
           R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
           claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor's
           successful completion of all plan payments and the closing of the case. [ X 1None
    7.4    Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court. through this
           chapter 13 plan. for a valuation of collateral and determination of secured status under 11 U.S. C. § 506 regarding
           the property and claims below. The creditors shall retain the liens securing their claims until discharge under 11
           U.S. C. § 1328 or payment in full under nonbankruptcy law. [ X 1 None
1
    The lesser of this amount or the amount specified in the Proof of Claim.
2
    The lesser of this amount or the amount specified in the Proof of Claim.
LB. F. 3015-1.1 (12/18)                                                                                                      page4
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                               Best Case Bankruptcy
         OR
         A. The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the
              allowed claim shall be treated as a general unsecured claim. N/A

         B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
            pay the sum in full. N/A

  7.5    Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The
         following creditors shall retain the liens securing their claims, and they shall be paid the amount specified which
         represents the remaining balance payable on the debt over the period required to pay the sum in full: [x] None

  7.6    Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
         allowed secured claim to the holder of such claim: [X] None

  7.7    Relief from Stay: : Relief from the automatic stay and co-debtor stay to permit enforcement of the liens
         encumbering surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan
         pursuant to 11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property
         surrendered, no distribution on the creditor's claim shall be made unless that creditor files a proof of claim or an
         amended proof of claim to take into account the surrender of the property.
lii!5!ii:W Class Four- Allowed Unsecured Claims Not Otherwise Referred To in the Plan
  8.1    Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
         A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S. C.§ 1325(a)(4) as set forth
            in Part 3.2; or
         B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).
  8.2    Disposable Income: The monthly disposable income of$ 1,437.86 [amount] has been calculated on Form
         122C-1 or 122C-2, as applicable. Total disposable income is$ 86,271.60 [amount] which is the producl of
         monthly disposable income of 1,437.86* times the applicable commitment period of 60 months [time period].
         "Note Debtor is self-employed and the CMI did not deduct reasonable and necessary business expenses.
         See In Re Gonzalez 18-10156 EEB
  8.3    Classification of Claims:
         A.   ~ Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment
              by the Trustee of all prior classes;
         B.   D Class Four claims are divided into more than one class as follows: _ _ __
  8.4    Non-Dischargable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11
         U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is
         stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.
lii!5!i@M Class Five- Post-Petition Claims Allowed Under 11 u.s.c. § 1305 (if none indicate)


  10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims: N/A

  10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
  10.3 Order of Distribution:
       A. ~The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee's
          fee shall be paid up to, but not more than, the amount accrued on actual payments made to date. After
          payment of the Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class
          Two B and Class Two C creditors shall be paid in full before distributions to creditors in Classes Three, Four,
          and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Class
          Three creditors shall be paid in full before distributions to creditors in Classes Four and Five. Distributions
          under the plan to unsecured creditors will only be made to creditors whose claims are allowed and are timely
          filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Classes One, Two A, Two

L.B.F. 3015-1.1 (12/18)                                                                                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                              Best Case Bankruptcy
                , Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

          B.    D   Distributions to classes of creditors shall be in accordance with the order set forth above, except:
   10.4 Motions to Void Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor
        intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
        lien pursuant to 11 U.S. C.§ 522(f) as to the secured creditors listed in Part 1.4 and below: [X] None

   10.5 Student Loans:[ X]       Student Loans are to be treated as an unsecured Class Four claim or as follows:
        Debtor will resume making regular contractual payments on the student loans and the conclusion of plan payments
        and the entry of his chapter 13 bankruptcy discharge.
   10.6 Restitution:[ X]              No Restitution
   10.7 Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation
        of this Plan.
   10.8 Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
        will [X] will not [ ] [check one] be obtained and kept in force through the period of the Plan.
    Creditor to whom This                   Collateral covered                 Coverage        Insurance company, policy number,
           Applies                                                              amount            and agent name, address and
                                                                                                       telephone number
 Ally Financial, Inc.              2012 Toyota Pruis V                      comp & Collision       I          State Farm
 Home Point Financial              1703 Al!elles circle #11 Lafa]lette,          Full                      State Farm
                               I   co 80026
 Centaur Village West HOA          1703 Al!elles circle #11 Lafa]lette,           Full                    State Farm
                                   co 80026
Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.
lif1illl Presumptively Reasonable Fee
The following election is made (check one box only):
          ~Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the
        allowance of the Presumptively Reasonable Fee must be made by the objection deadline to
        confirmation.
I:Mjltl Nonstandard Plan Provisions
Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision
not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.
      None


I certify that the wording and order of the provisions in this Chapter 13 Pl<jn are id tical to those contai        1n the Official
Form 3015-1.1, and that the plan contains no nonstandard provisions o er th           those set out in

 Dated:        June 4, 2019




1@111 Verification of Debtor




                                                                          Signature


L.B.F. 3015-1.1 (12/18)                                                                                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
